DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunugi et al. (JP 05-001292).
Kunugi et al. disclose a method by thermally polymerizing dicyclopentadiene and C4-C14 α-olefin, then hydrogenated it with a hydrogenation catalyst (claim 1, [0012], [0031]-[0032]).
The limitations of claim 2 can be found in Kunugi et al. at [0012], where it discloses the C4-C14 α-olefin.
Kunugi et al. at [0012], where it discloses the 1-butene.
The limitations of claim 5 can be found in Kunugi et al. at [0031], where it discloses the 260°C.
The limitations of claim 6 can be found in Kunugi et al. at [0031], where it discloses the 180°C and pressure of 60 Kg/cm2 (59 bar).

5.	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JP 10-176178).
Hayashi et al. disclose a method by thermally polymerizing dicyclopentadiene and C4-C14 α-olefin, then hydrogenated it with a hydrogenation catalyst (claim 1, [0007], [0018]-[0019]).
The limitations of claim 2 can be found in Hayashi et al. at [0007], where it discloses the C4-C14 α-olefin.
The limitations of claim 3 can be found in Hayashi et al. at [0007], where it discloses the 1-butene.
The limitations of claim 5 can be found in Hayashi et al. at [0018], where it discloses the 260°C.
The limitations of claim 6 can be found in Hayashi et al. at [0018], where it discloses the 180°C and pressure of 60 Kg/cm2 (59 bar).

6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macedo et al. (US 2001/0031847).
Macedo et al. disclose a method for producing a resin comprising combining a reactor feed blend comprising one or more of dicyclopentadiene and aliphatic olefins, and hydrogenated with a hydrogenation catalyst (claim 1, [0030]).
The limitations of claim 2 can be found in Macedo et al. at [0026], where it discloses the C4-C20 olefins.
The limitations of claim 3 can be found in Macedo et al. at [0026] and Table I, where it discloses the 1-pentene.
The limitations of claim 4 can be found in Macedo et al. at [0026] and Table I, where it discloses the 2-methyl-1-butene.
The limitations of claim 5 can be found in Macedo et al. at [0028], where it discloses the 0 to 200°C.
The limitations of claim 6 can be found in Macedo et al. at [0032], where it discloses the 250-330°C and pressure of 1.47x107-1.96x107 Pa (147-196 bar).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUI H CHIN/Primary Examiner, Art Unit 1762